Exhibit 10.6

 

LOGO [g558991g0324071232913.jpg]  

Ryan Schulke | CEO

Email: RSchulke@fluentco.com | Web: FluentCo.com

P: 646.356.8480 | C. 347.392.8946 | F: 646.219.2458

33 Whitehall Street , 15th Floor, New York, NY 10004

October 2, 2014

Ryan Perfit

120 St. Marks Avenue

Brooklyn, NY 11238

Re: Amendment of Employment Agreement dated January 16, 2012

Dear Ryan:

We refer to the Employment Agreement between you and Fluent, Inc. dated
January 16, 2012 (“Original Agreement”). All terms not otherwise defined herein
shall have the same meaning as in the Original Agreement.

1. Modified Change in Control Payout. In addition to changes in your title, base
salary and bonus, Section 2(d) of the Original Agreement is hereby deleted in
its entirety and replaced with the following:

(d) Change in Control Payout. If you are a full-time Fluent employee when a
Change in Control (as defined below) of Fluent occurs and are in full compliance
with your employee agreement dated January 16, 2012, as amended, regarding
non-solicitation, proprietary information, developments, non-competition, etc.
on that date, we shall pay you an amount equal to 1.0% of the Net Sales Price of
Fluent (the “Change in Control Payout”). Net Sales Price shall be defined as the
sales price of Fluent from a Change in Control less all fees and costs
associated with the sale. The Change in Control Payout shall be paid to you
within sixty (60) days following a Change in Control, provided that the
selection of the payment date is at the sole discretion of Fluent.

(i) Definition of Change in Control. “Change in Control” means the occurrence of
any of the following events: (i) at any time after the Effective Date, at least
a majority of the Board shall cease to consist of “Continuing Directors”
(meaning Fluent directors who either were directors on the Effective Date or who
subsequently became directors and whose election, or nomination for election by
Fluent’s stockholders, was approved by a majority of the then Continuing
Directors); or (ii) any “person” or “group” (as determined for purposes of
Section 13(d)(3) of the Exchange Act), except any majority-owned subsidiary of
Fluent or any employee benefit plan of Fluent or any trust thereunder, shall
have acquired “beneficial ownership” (as determined for purposes of Securities
and Exchange Commission (“SEC”) Regulation 13d-3) of shares of common stock
(“Shares”) having 50% or more of the voting power of all outstanding Shares,
unless such acquisition is approved by a majority of the Fluent directors in
office immediately preceding such acquisition; or (iii) a merger or
consolidation occurs to which Fluent is a party, in which outstanding Shares are
converted into shares of another



--------------------------------------------------------------------------------

Ryan Perfit

October 2, 2014

Page 2

 

company (other than a conversion into shares of voting common stock of the
successor corporation or a holding company thereof representing 80% of the
voting power of all capital stock thereof outstanding immediately after the
merger or consolidation) or other securities (of either Fluent or another
company) or cash or other property; (iv) the sale of all, or substantially all,
of Fluent’s assets occurs; (v) the Fluent stockholders approve a plan of
complete liquidation of Fluent; or (vi) Fluent’s (or any successor entity’s)
initial public offering of its equity securities.

(ii) Notwithstanding the foregoing, the following events shall not constitute a
“Change in Control”: (i) a mere reincorporation of Fluent; (ii) a transaction
undertaken for the sole purpose of creating a holding company that will be owned
in substantially the same proportion by the persons who held Fluent’s securities
immediately before such transaction; (iii) Fluent becoming public by a reverse
merger with a publicly-traded entity; or (iv) a transaction effected primarily
for the purpose of financing of Fluent with cash (as determined by the Board in
its discretion and without regard to whether such transaction is effectuated by
a merger, equity financing or otherwise).

2. No Further Modification. Except as otherwise modified herein and as referred
to above, the Original Agreement shall remain in full force and effect.

If the foregoing correctly reflects your agreement with the matter provided for
herein, please return a signed copy of this letter to my attention.

 

Sincerely, FLUENT, INC.

By:  

/s/ Ryan Schulke

Name: Ryan Schulke, CEO

 

AGREED TO:

/s/ Ryan Perfit

Ryan Perfit Date:  

October 2, 2014